Exhibit 10.2

 

    LOGO [g74502img1.jpg]     Deutsche Bank AG, London Branch    
Winchesterhouse     1 Great Winchester St,     London EC2N 2DB     Telephone: 44
20 7545 8000     c/o Deutsche Bank Securities Inc.     60 Wall Street     New
York, NY 10005     Telephone: 212-250-2500

 

DATE:   April 11, 2007   TO:   The TriZetto Group, Inc.     567 Nicolas Drive,
Suite 360     Newport Beach, CA 92660   ATTENTION:   Chief Financial Officer  
TELEPHONE:   (949) 719-2200   FACSIMILE:   (949) 219-2199   SUBJECT:   Equity
Derivatives Confirmation   ACCOUNT NUMBER:   1459101910   REFERENCE NUMBER:  
171868  

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (the “Bank”) and The TriZetto Group, Inc. (“Counterparty”) on the
Trade Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG LONDON IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call Option or an Option, as context requires.

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Tessen von
Heydebreck, Anthony DiIorio, Hugo Banziger

   Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Bank and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement
(the “ISDA Form”) as if Bank and Counterparty had executed an agreement in such
form (without any Schedule but with such elections as are set forth in this
Confirmation). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

 

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:

 

General:

   Trade Date:    April 11, 2007. Effective Date:    April 17, 2007. Warrant
Style:    European. Warrant Type:    Call. Seller:    Counterparty. Buyer:   
Bank. Shares:    The common stock, par value USD.001 per share, of Counterparty.
Number of Warrants:    For each Component, as provided in Annex B to this
Confirmation. Strike Price:    USD 31.7900. Premium:    USD 6,428,500. Premium
Payment Date:    April 17, 2007. Exchange:    Nasdaq Global Select Market
Related Exchanges:    All Exchanges. Calculation Agent:    Bank Components:   
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement. Procedure for Exercise:   

In respect of any Component:

  



--------------------------------------------------------------------------------

Expiration Date:    As provided in Annex B to this Confirmation (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day
that is not already an Expiration Date for another Component); provided that if
that date is a Disrupted Day, the Expiration Date for such Component shall be
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder; and provided further that if the Expiration Date
has not occurred pursuant to the preceding proviso as of the Final Disruption
Date, the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date occurring on the Final Disruption Date
in respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for the Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” means February 15, 2013. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may determine that such
Expiration Date is a Disrupted Day only in part, in which case the Calculation
Agent shall make adjustments to the number of Warrants for the relevant
Component for which such day shall be the Expiration Date and shall designate
the Scheduled Trading Day determined in the manner described in the immediately
preceding sentence as the Expiration Date for the remaining Warrants for such
Component. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date. Automatic Exercise:   
Applicable. Solely for purposes of this provision, Section 3.4 of the Equity
Definitions shall govern, and the Transaction shall be deemed to be a
Physically-Settled Call Option. Market Disruption Event:    Section 6.3(a) of
the Equity Definitions is hereby amended by deleting the words “during the one
hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,” in
clause (ii) thereof, and by amending and restating clause (a)(iii) thereof in
its entirety to read as follows: “(iii) an Early Closure that the Calculation
Agent determines is material.” Settlement Terms:   

In respect of any Component:

   Settlement Method:    Net Share Settlement. Net Share Settlement:    On each
Settlement Date, Counterparty shall deliver to Bank a number of Shares equal to
the Net Share Amount for such Settlement Date to the account specified by Bank,
and cash in lieu of any fractional shares valued at the Relevant Price for the
Valuation Date corresponding to



--------------------------------------------------------------------------------

   such Settlement Date. If, in the good faith reasonable judgment of Bank, the
Shares deliverable hereunder would not be immediately freely transferable by
Bank under Rule 144(k) under the Securities Act of 1933, as amended (the
“Securities Act”), then Bank may elect to either (x) accept delivery of such
Shares notwithstanding the fact that such Shares are not freely transferable by
Bank under Rule 144(k) or (y) for the provisions set forth opposite the caption
“Registration/Private Placement Procedures” below to apply. Net Share Amount:   
For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by such
Relevant Price. Relevant Price:    On any Valuation Date, the volume weighted
average price per Share as displayed under the heading “Bloomberg VWAP” on
Bloomberg Page TZIX.Q <equity> AQR on such Valuation Date (or if such volume
weighted average price is not available, the Calculation Agent’s reasonable,
good faith estimate of such price on such Valuation Date). Notwithstanding
anything to the contrary in the Equity Definitions, if there is a Market
Disruption Event on any Valuation Date, then the Calculation Agent shall
determine the VWAP Price for such Valuation Date on the basis of its good faith
estimate of the market value for the relevant Shares on such Valuation Date
determined in a commercially reasonable manner. Settlement Currency:    USD.
Other Applicable Provisions:    The provisions of Sections 9.1(c), 9.8, 9.9,
9.10, 9.11 (except that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the Issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to such Warrant. Dividends:   

In respect of any Component:

   Dividend Adjustments:    If an ex-dividend date for any dividend of the
Counterparty (a “Triggering Dividend”) that differs in amount from the Regular
Dividend occurs at any time from, but excluding, the Trade Date to, and
including, the Expiration Date, then in lieu of any adjustments as provided
under “Method of Adjustment” below, the Calculation Agent



--------------------------------------------------------------------------------

   shall make such adjustments to the Strike Price and/or the Number of Warrants
as it deems appropriate to preserve for the parties the intended economic
benefits of the Transaction. Regular Dividend:    For the first Triggering
Dividend for which the ex-dividend date occurs within any regular dividend
period (based on quarterly dividends) of Counterparty, USD.001 per Share, and,
for any subsequent Triggering Dividend for which the ex-dividend date occurs
within the same regular dividend period, zero. Adjustments:   

In respect of any Component:

   Method of Adjustment:    Calculation Agent Adjustment; provided, however,
that adjustments may be made to account for changes in volatility, expected
dividends, expected correlation, stock loan rate and liquidity relative to the
relevant Share. Consequences of Merger Events:    New Shares:    In the
definition of New Shares in Section 12.1(i) of the Definitions, the text in
clause (i) thereof shall be deleted in its entirety and replaced with “publicly
quoted, traded or listed on any of the New York Stock Exchange, the American
Stock Exchange or the NASDAQ Global Select Market System or the NASDAQ Global
Market System (or their respective successors)”. (a) Share-for-Share:   
Modified Calculation Agent Adjustment. (b) Share-for-Other:    Cancellation and
Payment. (c) Share-for-Combined:    Component Adjustment. Tender Offer:   
Applicable Consequences of Tender Offers:    (a) Share-for-Share:    Modified
Calculation Agent Adjustment. (b) Share-for-Other:    Cancellation and Payment.
(c) Share-for-Combined:    Component Adjustment. Nationalization, Insolvency and
Delisting:    Cancellation and Payment Additional Disruption Events:    Change
in Law:    Applicable Failure to Deliver:    Not Applicable



--------------------------------------------------------------------------------

Insolvency Filing:    Applicable Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:

   1.0% Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:

   0.25% Hedging Disruption:    Applicable Increased Cost of Hedging:   
Applicable Hedging Party:    Bank for all applicable Additional Disruption
Events Determining Party:    Bank for all applicable Additional Disruption
Events Non-Reliance:    Applicable Agreements and Acknowledgements    Regarding
Hedging Activities:    Applicable Additional Acknowledgements:    Applicable

Mutual Representations: Each of Bank and Counterparty represents and warrants
to, and agrees with, the other party that:

 

  (i) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (ii) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA. It has entered into the Transaction
with the expectation and intent that the Transaction shall be performed to its
termination date.

 

  (iii) Securities Act. It is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act, or an “accredited investor” as defined under
the Securities Act.

 

  (iv) Investment Company Act. It is a “qualified purchaser” as defined under
the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

  (v) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2) do not
constitute “plan assets” within the meaning of Department of Labor Regulation
2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

  (i) Counterparty shall promptly provide written notice to Bank upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default, a Potential Adjustment Event, a Merger
Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Bank.

 

  (ii) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Bank as investment advice or
as a recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Bank shall be deemed to be an assurance or guarantee as to the expected
results of the Transaction.

 

  (iii) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of Section 9
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (iv) Counterparty’s filings under the Securities Act, the Exchange Act, and
other applicable securities laws that are required to be filed have been filed
and, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.

 

  (v) Counterparty has not violated, and shall not directly or indirectly
violate in any material respect, any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
Transaction.

 

  (vi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 3 of the Purchase Agreement dated as of April 11,
2007 between Counterparty and Bank as representative of the Initial Purchasers
thereto (the “Purchase Agreement”) are true and correct and are hereby deemed to
be repeated to Bank as if set forth herein, in each case as of the Trade Date.

 

  (vii) The Shares issuable upon exercise of all Warrants (the “Warrant Shares”)
have been duly authorized and, when delivered pursuant to the terms of such
Transaction, shall be validly issued, fully-paid and non-assessable, and such
issuance of the Warrant Shares shall not be subject to any preemptive or similar
rights.



--------------------------------------------------------------------------------

  (viii) Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, insolvent.

 

  (ix) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

  (x) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Bank is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

 

  (xi) Counterparty understands, agrees and acknowledges that no obligations of
Bank to it hereunder, if any, shall be entitled to the benefit of deposit
insurance and that such obligations shall not be guaranteed by any affiliate of
Bank or any governmental agency.

 

  (xii) Counterparty shall deliver to Bank an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Bank in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

Miscellaneous:

Effectiveness. If, prior to the Effective Date, Bank reasonably determines that
it is advisable to cancel the Transaction because of concerns that Bank’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.

Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-Defaulting Party’s rights under Sections 3 and 5 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Confirmation is not intended to convey to Bank rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Bank’s rights and remedies outside of such U.S.
bankruptcy proceeding; provided, further, that nothing herein shall limit or
shall be deemed to limit Bank’s rights in respect of any transactions other than
the Transaction.

No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Bank is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Bank is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.



--------------------------------------------------------------------------------

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Bank any amount in connection
with a Transaction hereunder pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9
of the Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Counterparty Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation by delivery of Termination
Delivery Units (as defined below) by giving irrevocable telephonic notice to
Bank, confirmed in writing within one Scheduled Trading Day, between the hours
of 9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date (“Notice
of Counterparty Termination Delivery”). Within a commercially reasonable period
of time following receipt of a Notice of Counterparty Termination Delivery,
Counterparty shall deliver to Bank a number of Termination Delivery Units having
a cash value equal to the amount of such Counterparty Payment Obligation (such
number of Termination Delivery Units to be delivered to be determined by the
Calculation Agent as the number of whole Termination Delivery Units that could
be sold over a commercially reasonable period of time to generate proceeds equal
to the cash equivalent of such payment obligation, and the date of such
delivery, the “Termination Payment Date”). In addition, if, in the good faith
reasonable judgment of Bank, for any reason, the Termination Delivery Units
deliverable pursuant to this paragraph (b) would not be immediately freely
transferable by Bank under Rule 144(k) under the Securities Act, then Bank may
elect either to (x) accept delivery of such Termination Delivery Units
notwithstanding any restriction on transfer or (y) have the provisions set forth
in the subsection entitled “Registration/Private Placement Procedures” below. It
is understood and agreed that notwithstanding anything to the contrary in the
Equity Definitions, Bank shall have no obligation hereunder or under the
Agreement to make any delivery or payment to Counterparty in connection with any
such Early Termination Date

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to receive cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Registration/Private Placement Procedures. If, in the reasonable opinion of
Bank, following any delivery of Shares or Termination Delivery Units to Bank
hereunder, such Shares or Termination Delivery Units would be in the hands of
Bank subject to any applicable restrictions with respect to any registration or
qualification requirement or prospectus delivery requirement for such Shares or
Termination Delivery Units pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Termination
Delivery Units being “restricted securities”, as such term is defined in Rule
144 under the Securities Act, or as a result of the sale of such Shares or
Termination Delivery Units being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Termination Delivery Units, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) of Annex A hereto at the election of Counterparty,
unless waived by Bank. Notwithstanding the foregoing, solely in respect of any
Warrants exercised or deemed exercised on any Exercise Date, the Counterparty
shall elect, prior to the first Settlement Date for the first Exercise Date, a
Private



--------------------------------------------------------------------------------

Placement Settlement (as defined in Annex A hereto) or Registration Settlement
(as defined in Annex A hereto) for all deliveries of Restricted Shares for all
such Exercise Dates which election shall be applicable to all Settlement Dates
for such Warrants and the procedures in clause (i) or clause (ii) of Annex A
hereto shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement
Settlement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder. If the Private Placement Settlement or the Registration
Settlement shall not be effected as set forth in clauses (i) or (ii) of Annex A,
as applicable, then failure to effect such Private Placement Settlement or such
Registration Settlement shall constitute an Event of Default with respect to
which Counterparty shall be the Defaulting Party.

Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Bank is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Bank shall not be considered
such an affiliate of Counterparty solely by reason of its right to receive of
Shares pursuant to a Transaction hereunder), and otherwise satisfies all holding
period and other requirements of Rule 144 under the Securities Act applicable to
it, any Shares or Termination Delivery Units delivered hereunder at any time
after 2 years from the Premium Payment Date shall be eligible for resale under
Rule 144(k) under the Securities Act, and Counterparty agrees to promptly
remove, or cause the transfer agent for such Shares or Termination Delivery
Units to remove, any legends referring to any restrictions on resale under the
Securities Act from the certificates representing such Shares or Termination
Delivery Units. Counterparty further agrees that with respect to any Shares or
Termination Delivery Units delivered hereunder at any time after 1 year from the
Premium Payment Date but prior to 2 years from the Premium Payment Date, to the
extent that Bank then satisfies the holding period and other requirements of
Rule 144 under the Securities Act, Counterparty shall promptly remove, or cause
the transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any such restrictions or requirements from the certificates
representing such Share or Termination Delivery Units upon delivery by Bank to
Counterparty or such transfer agent of customary seller’s and broker’s
representation letters in connection with resales of such Shares or Termination
Delivery Units pursuant to Rule 144 under the Securities Act, without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Bank. Counterparty further
agrees and acknowledges that Bank shall run a holding period under Rule 144
under the Securities Act with respect to the Warrants and/or any Shares or
Termination Delivery Units delivered hereunder notwithstanding the existence of
any other transaction or transactions between Counterparty and Bank relating to
the Shares. Counterparty further agrees that Shares or Termination Delivery
Units delivered hereunder prior to the date that is 1 year from the Premium
Payment Date may be freely transferred by Bank to its affiliates, and
Counterparty shall effect such transfer without any further action by Bank.
Notwithstanding anything to the contrary herein, Counterparty agrees that any
delivery of Shares or Termination Delivery Units shall be effected by book-entry
transfer through the facilities of the Clearance System if, at the time of such
delivery, the certificates representing such Shares or Termination Delivery
Units would not contain any restrictive legend as described above.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 under the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities Exchange Commission or any
court changes after the Trade Date, the agreements of Counterparty herein shall
be deemed modified to the extent necessary, in the opinion of outside counsel of
Counterparty, to comply with Rule 144 under the Securities Act, including Rule
144(k), as in effect at the time of delivery of the relevant Shares or
Termination Delivery Units.

No Material Non-Public Information. On each day during the period beginning on
the Trade Date and ending on the Effective Date, Counterparty represents and
warrants to Bank that it is not aware of any material nonpublic information
concerning itself or the Shares.

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof, Bank
may not exercise any Warrant hereunder, Automatic Exercise shall not apply with
respect thereto, and no delivery pursuant to provisions opposite the heading
“Registration/Private Placement Procedures” shall be made, to the extent (but
only to the extent) that the receipt of any Shares upon such exercise or
delivery would result in Bank directly or indirectly beneficially owning (as
such term is defined for purposes of Section 13(d) of the Exchange Act) at any
time in excess of 9.0% of the outstanding Shares. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that such delivery would result in Bank directly or indirectly so



--------------------------------------------------------------------------------

beneficially owning in excess of 9.0% of the outstanding Shares. If any delivery
owed to Bank hereunder is not made, in whole or in part, as a result of this
provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Bank gives notice to Counterparty that such delivery would not result in Bank
directly or indirectly so beneficially owning in excess of 9.0% of the
outstanding Shares.

Repurchase Notices. On any day Counterparty effects any repurchases of Shares,
Counterparty shall promptly provide Bank with a written notice of such
repurchase (a “Repurchase Notice”) if the Warrant Equity Percentage (as defined
below) is (a) equal to or greater than 6% and (b) greater by 0.5% than the
Warrant Equity Percentage set forth in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Warrant Equity Percentage as of the date hereof). The Warrant Equity Percentage
as of any day is the fraction of (1) the numerator of which is the Number of
Warrants, and (2) the denominator of which is the number of Shares outstanding
on such day. Counterparty agrees to indemnify and hold harmless Bank and its
affiliate and their respective officers, directors, employees, affiliates,
advisors, agents and controlling person (each, an “Indemnified Person”) from and
against any and all losses (including losses relating to Bank’s hedging
activities as a consequence of becoming, or of the risk of becoming, an
“insider” as defined under Section 16 of the Exchange Act, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expense (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Counterparty’s failure to provide
Bank with a Repurchase Notice on the day and in the manner specified herein.

Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 7,850,717 Shares (the
“Maximum Delivery Amount”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Bank of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

Additional Termination Event. The occurrence of any of the following shall
constitute an Additional Termination Event with in respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Bank may choose to treat part of the Transaction as the sole
Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

 

  (a) Prior to the second anniversary of the Effective Date, Bank determines,
based upon advice of counsel, that it is advisable to terminate a portion of the
Transaction so that Bank’s related hedging activities will comply with
applicable securities laws, rules or regulations;

 

  (b) the sale, transfer, lease, conveyance or other disposition of all or
substantially all of the Counterparty’s property or assets to any “person” or
“group” (as those terms are used in Sections 13(d) and 14(d) of the Exchange
Act), including any group acting for the purpose of acquiring, holding, voting
or disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act;



--------------------------------------------------------------------------------

  (c) Counterparty consolidates with, or merges with or into, another person or
any person consolidates with, or merges with or into, Counterparty, unless
either (i) the persons that “beneficially owned,” directly or indirectly, the
shares of Counterparty’s voting stock immediately prior to such consolidation or
merger, “beneficially own,” directly or indirectly, immediately after such
consolidation or merger, shares of the surviving or continuing corporation’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or continuing corporation
in substantially the same proportion as such ownership immediately prior to the
transaction or (ii) (A) at least 90% of the consideration (other than cash
payments for fractional shares or pursuant to statutory appraisal rights) in
such consolidation or merger consists of common stock and any associated rights
traded on a US national securities exchange or quoted on the Nasdaq National
Market (or which will be so traded or quoted when issued or exchanged in
connection with such consolidation or merger) and (B) as a result of such
consolidation or merger, the 1.125% Convertible Notes due 2012 issued by
Counterparty would be convertible solely into the same consideration which a
holder of such notes would have received if the such holder had converted such
notes immediately prior to the effective date of such consolidation or merger;
or

 

  (d) Counterparty is liquidated or dissolved or holders of the Shares approve
any plan or proposal for liquidation or dissolution of the Counterparty.

Right to Extend. Bank may postpone, in whole or in part, any Expiration Date or
any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which case the Calculation Agent shall make the
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Bank determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Bank’s hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Bank to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Bank were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Bank.

Transfer or Assignment. Notwithstanding any provision of the Agreement to the
contrary, Bank may, subject to applicable law, freely transfer and assign all of
its right and obligations under the Transaction without the consent of
Counterparty. If requested by Bank, Counterparty shall execute such documents to
reflect the transfer or assignment of the Bank’s rights and obligations under
the Transaction.

Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Bank and Counterparty shall be transmitted exclusively
through Agent.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Governing law: The law of the State of New York.



--------------------------------------------------------------------------------

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

(a) Counterparty

The TriZetto Group, Inc.

567 Nicolas Drive, Suite 360

Newport Beach, CA 92660

Attention: Chief Financial Officer

Fax: (949) 219-2199

(b) Bank

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

Attention: Andrew Yaeger and Lee Frankenfield

Telephone: (212) 250-2717 and (212) 250-4980

Email: andrew.yaeger@db.com and lee.frankenfield@db.com

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Bank a facsimile of the fully-executed
Confirmation to Deutsche Bank Securities Inc., Attention: Andrew Yaeger and Lee
Frankenfield, 60 Wall Street, New York, New York 10005, Telephone No.
(212) 250-2717 and (212) 250-4980. Originals shall be provided for your
execution upon your request.



--------------------------------------------------------------------------------

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours, DEUTSCHE BANK AG LONDON By:   /s/ Lee Frankenfield   Name:  
Title: By:   /s/ Andrea Leung   Name:   Title:

 

DEUTSCHE BANK SECURITIES INC., acting solely as Agent in connection with this
Transaction By:   /s/ Lee Frankenfield   Name:   Title: By:   /s/ Andrea Leung  
Name:   Title:

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

THE TRIZETTO GROUP, INC. By:   /s/ James C. Malone   Name:   Title:



--------------------------------------------------------------------------------

ANNEX A

Registration Settlement and Private Placement Settlement

 

(i) If the Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
the Counterparty shall be effected in customary private placement procedures
with respect to such Restricted Shares reasonably acceptable to Bank; provided
that the Counterparty may not elect a Private Placement Settlement if, on the
date of its election, it has taken, or caused to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by the Counterparty to Bank (or any affiliate designated by
Bank) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by Bank
(or any such affiliate of Bank). The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Bank, due
diligence rights (for Bank or any designated buyer of the Restricted Shares by
Bank), opinions and certificates, and such other documentation as is customary
for private placement agreements, all reasonably acceptable to Bank. In the
event of a Private Placement Settlement, the Net Share Settlement Amount or the
Counterparty Payment Obligation, respectively, shall be deemed to be the Net
Share Settlement Amount or the Counterparty Payment Obligation, respectively,
plus an additional amount (determined from time to time by the Calculation Agent
in its commercially reasonable judgment) attributable to interest that would be
earned on such Net Share Settlement Amount or the Counterparty Payment
Obligation, respectively, (increased on a daily basis to reflect the accrual of
such interest and reduced from time to time by the amount of net proceeds
received by Bank as provided herein) at a rate equal to the open Federal Funds
Rate plus 0.50% for the period from, and including, such Settlement Date or the
date on which the Counterparty Payment Obligation is due, respectively, to, but
excluding, the related date on which all the Restricted Shares have been sold
and calculated on an Actual/360 basis.

 

(ii) If the Counterparty elects to settle the Transaction pursuant to this
clause (ii) (a “Registration Settlement”), then the Counterparty shall promptly
(but in any event no later than the beginning of the Resale Period) file and use
its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Bank, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Bank. If Bank, in its sole reasonable
discretion, is not satisfied with such procedures and documentation, Private
Placement Settlement shall apply. If Bank is satisfied with such procedures and
documentation, it shall sell the Restricted Shares (and any Make-whole Shares)
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (and any Make-whole Shares) and ending on the earliest of (i) the
Exchange Business Day on which Bank completes the sale of all Restricted Shares
or, in the case of settlement of Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales exceed the
Counterparty Payment Obligation, (ii) the date upon which all Restricted Shares
(and any Make-whole Shares) have been sold or transferred pursuant to Rule 144
(or similar provisions then in force) or Rule 145(d)(1) or (2) (or any similar
provision then in force) under the Securities Act and (iii) the date upon which
all Restricted Shares (and any Make-whole Shares) may be sold or transferred by
a non-affiliate pursuant to Rule 144(k) (or any similar provision then in force)
or Rule 145(d)(3) (or any similar provision then in force) under the Securities
Act.

 

(iii)

If (ii) above is applicable and the Counterparty Payment Obligation exceeds the
realized net proceeds from such resale, or if (i) above is applicable and the
Freely Tradeable Value of the Shares owed pursuant to Net Share Settlement
Amount, or the Counterparty Payment Obligation (in each case as adjusted
pursuant to (i) above), as applicable, exceeds the realized net proceeds from
such resale, then in either case Counterparty shall transfer to Bank by the open
of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a

 

A-1



--------------------------------------------------------------------------------

 

number of Shares (“Make-whole Shares”, provided that the aggregate number of
Shares and Make-whole Shares delivered shall not exceed the Transaction Maximum
Shares) that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a value equal to the Additional Amount. If Counterparty elects to
pay the Additional Amount in Make-whole Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
“Limitations on Delivery of Shares”. “Freely Tradeable Value” means the value of
the number of Shares delivered to Bank which such Shares would have if they were
freely tradeable (without prospectus delivery) upon receipt by Bank, as
determined by the Calculation Agent by reference to the Relevant Price for
freely tradeable Shares as of the Valuation Date, or other date of valuation
used to determine the delivery obligation with respect to such Shares, or by
other commercially reasonable means.

 

A-2



--------------------------------------------------------------------------------

ANNEX B

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Number of Warrants

  

Expiration Date

1.  

   26,169    July 16, 2012

2.  

   26,169    July 17, 2012

3.  

   26,169    July 18, 2012

4.  

   26,169    July 19, 2012

5.  

   26,169    July 20,2012

6.  

   26,169    July 23, 2012

7.  

   26,169    July 24, 2012

8.  

   26,169    July 25, 2012

9.  

   26,169    July 26, 2012

10.

   26,169    July 27, 2012

11.

   26,169    July 30, 2012

12.

   26,169    July 31, 2012

13.

   26,169    August 1, 2012

14.

   26,169    August 2, 2012

15.

   26,169    August 3, 2012

16.

   26,169    August 6, 2012

17.

   26,169    August 7, 2012

18.

   26,169    August 8, 2012

19.

   26,169    August 9, 2012

20.

   26,169    August 10, 2012

21.

   26,169    August 13, 2012

22.

   26,169    August 14, 2012

23.

   26,169    August 15, 2012

24.

   26,169    August 16, 2012

25.

   26,169    August 17, 2012

26.

   26,169    August 20, 2012

27.

   26,169    August 21, 2012

28.

   26,169    August 22, 2012

29.

   26,169    August 23, 2012

30.

   26,169    August 24, 2012

31.

   26,169    August 27, 2012

32.

   26,169    August 28, 2012

33.

   26,169    August 29, 2012

 

B-1



--------------------------------------------------------------------------------

34.  

   26,169    August 30, 2012

35.  

   26,169    August 31, 2012

36.  

   26,169    September 4, 2012

37.  

   26,169    September 5, 2012

38.  

   26,169    September 6, 2012

39.  

   26,169    September 7, 2012

40.  

   26,169    September 10, 2012

41.  

   26,169    September 11, 2012

42.  

   26,169    September 12, 2012

43.  

   26,169    September 13, 2012

44.  

   26,169    September 14, 2012

45.  

   26,169    September 17, 2012

46.  

   26,169    September 18, 2012

47.  

   26,169    September 19, 2012

48.  

   26,169    September 20, 2012

49.  

   26,169    September 21, 2012

50.  

   26,169    September 24, 2012

51.  

   26,169    September 25, 2012

52.  

   26,169    September 26, 2012

53.  

   26,169    September 27, 2012

54.  

   26,169    September 28, 2012

55.  

   26,169    October 1, 2012

56.  

   26,169    October 2, 2012

57.  

   26,169    October 3, 2012

58.  

   26,169    October 4, 2012

59.  

   26,169    October 5, 2012

60.  

   26,169    October 8, 2012

61.  

   26,169    October 9, 2012

62.  

   26,169    October 10, 2012

63.  

   26,169    October 11, 2012

64.  

   26,169    October 12, 2012

65.  

   26,169    October 15, 2012

66.  

   26,169    October 16, 2012

67.  

   26,169    October 17, 2012

68.  

   26,169    October 18, 2012

69.  

   26,169    October 19, 2012

70.  

   26,169    October 22, 2012

 

B-2



--------------------------------------------------------------------------------

71.  

   26,169    October 23, 2012

72.  

   26,169    October 24, 2012

73.  

   26,169    October 25, 2012

74.  

   26,169    October 26, 2012

75.  

   26,169    October 29, 2012

76.  

   26,169    October 30, 2012

77.  

   26,169    October 31, 2012

78.  

   26,169    November 1, 2012

79.  

   26,169    November 2, 2012

80.  

   26,169    November 5, 2012

81.  

   26,169    November 6, 2012

82.  

   26,169    November 7, 2012

83.  

   26,169    November 8, 2012

84.  

   26,169    November 9, 2012

85.  

   26,169    November 12, 2012

86.  

   26,169    November 13, 2012

87.  

   26,169    November 14, 2012

88.  

   26,169    November 15, 2012

89.  

   26,169    November 16, 2012

90.  

   26,169    November 19, 2012

91.  

   26,169    November 20, 2012

92.  

   26,169    November 21, 2012

93.  

   26,169    November 23, 2012

94.  

   26,169    November 26, 2012

95.  

   26,169    November 27, 2012

96.  

   26,169    November 28, 2012

97.  

   26,169    November 29, 2012

98.  

   26,169    November 30, 2012

99.  

   26,169    December 3, 2012

100.

   26,174.5    December 4, 2012

 

B-3